Title: To Thomas Jefferson from Matthew Lyon, 6 April 1808
From: Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington April 6th. 1808.
                  
                  The inclosed Petition has been inclosed to me with a letter from gentlemen of Respectability in the Illinois Country pressing me in the most earnest manner to use my influence for the promotion of its object—
                  I consider it my duty to forward it to you without any farther remarks as I can say nothing new on the Subject
                  I am very respectfully your Obedient Servt
                  
                     M Lyon 
                     
                  
                Enclosure
                                    
                     
                        To the President of the United States
                        
                     
                     
                        The Memorial of the subscribers Inhabitants of the County of St Clair in the Indiana Territory humbly sheweth—
                     
                     
                        That by the death of the late Thomas T Davis a vacancy has been made in the supreme Court of the Said Territory—That an attempt is now making (as we learn) to recommend as a Character to fill this vacancy a citizen of Vincennes (now at Washington) in whom the people of the Illinois Country can have no confidence—That in the present state of our society and seperated as we are from the Eastern part of the Territory by a wilderness of 170 miles—it is of great importance that one of the Judges should reside among us, as it would not only be conducive to tranquility and the better execution of the laws, but relieve us from the trouble and expence which at present attends our transaction of business with a Judge out of Court; the Judges all living on the East of the Wabash—
                     
                     
                        We request we shall not be thought impertinent when we express a hope to the head of our Nation that if this appointment is to be made from persons residing within the Territory the selection may be made of Elisha Backus Esquire who possesses the confidence and affection of all ranks of our Citizens
                     
                     
                        As in duty bound we shall ever pray
                     
                     
                        
                           N: Jarrot
                        [and 33 other signatures]
                     
                  
                  
               